Citation Nr: 1624010	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-47 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the ratings for a now postoperative left knee disability (currently assigned "staged" ratings of 20 percent prior to December 9, 2008, and 10 percent from February 1, 2009).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 2008 to September 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for the left knee disability, rated 20 percent, effective September 4, 2008.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In March 2011 and October 2014, the case was remanded for development.  

From December 9, 2008 to February 1, 2009, the Veteran's left knee disability was rated 100 percent (under 38 C.F.R. § 4.30, for convalescence following surgery).  Therefore, that period of time is not for consideration.


FINDINGS OF FACT

1.  Prior to December 9, 2008, the Veteran's left knee disability was shown to consist of a severe medial meniscal tear with quadriceps atrophy; ankylosis, tibia or fibula impairment, genu recurvatum, compensable limitations of flexion or extension, lateral instability, recurrent subluxation, and arthritis were not shown.

2.  From February 1, 2009, the Veteran's post-meniscectomy left knee disability is best characterized as symptomatic, post-operative for removal of semilunar cartilage; ankylosis, tibia or fibula impairment, genu recurvatum, compensable limitations of flexion or extension, lateral instability, recurrent subluxation, and arthritis are not shown.


CONCLUSION OF LAW

Increases in the (20 percent prior to December 9, 2008 and 10 percent from February 1, 2009) ratings assigned for the Veteran's left knee disability are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes (Codes) 5258, 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  A November 2009 statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (finding that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran"); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  At the hearing before the undersigned, the Veteran was advised of how knee disability ratings are assigned; a deficiency in the hearing is not alleged.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He has not reported any VA evaluations or treatment for his left knee, and all records of pertinent treatment in the record are from private providers.  Aside from postservice knee surgery and associated lead-up and follow-up evaluations, he has not identified any ongoing private evaluations or treatment he received for the left knee disability.  Accordingly, there are no pertinent outstanding treatment records for VA to secure.  The Veteran was afforded VA examinations to determine the severity of his left knee disability in October 2009 and June 2010.  He failed to report for further VA examinations scheduled pursuant to Board remands.  As records suggested the Veteran had relocated, and perhaps had not received notice of the examinations, an October 2014 Board remand sought verification of the Veteran's address and rescheduling of a VA knee examination.  The AOJ undertook extensive efforts to contact the Veteran and to ascertain his current location, the fruits of which revealed he continues to reside at the address of record.  He was notified by letter of an August 2015 VA examination scheduled to assess his knee disability, but failed to report (without explanation).  Notably, the notice letters sent to his current address have not been returned as undeliverable.  The AOJ's efforts to assist the Veteran have exceeded ordinary measures taken.  VA's duty to assist is met.  As the Veteran has failed to report for examinations scheduled in conjunction with an original compensation claim without good cause, the Board must proceed with an adjudication of this matter based on the evidence in the record.  38 C.F.R. § 3.655(b).  VA's duty to assist is met.

Factual Background

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
	
STRs show that an April 2008 knee evaluation found normal range of motion with tenderness along the left medial joint and diffuse swelling.  An April 2008 record notes mild to moderate effusion of the left knee.  The knee was stable and the Veteran had full extension, but could not fully flex because of pain.  There was no notation of actual ranges of motion.  In May 2008, he complained of pain, swelling, quad atrophy, and instability in the knees.  On examination, findings included left knee effusion, and full range of motion with no erythema, warmth, or medial or lateral instability.  There was tenderness on palpation.  X-rays showed some benign lesions, but no acute knee injury.  June 2008 MRIs showed a complex bucket handle tear of the anterior horn medial meniscus and diffuse tearing in the posterior horn as well.  A June 2008 STR notes the Veteran had obvious atrophy of the left quad when compared to the right and mild swelling, but found full range of motion.  There were several scars that he noted were from soccer injuries, and not from any surgery.  There was no evidence of instability on testing, but there was mild tenderness over the medial joint line.  Later that month, records note left knee medial collateral ligament disruption and medial meniscal tears.  The Veteran complained of pain into the left knee, rated an 8/10 on the pain scale.  On examination, the left knee was swollen, effused, and tender to palpation along the medial joint line.  Range of motion was from zero to 140 degrees with complaints of pain.  The following month, the Veteran was observed walking with an antalgic gait and a limp.  Range of motion was from zero to 135 degrees.  Muscle tone was poor, and there was tenderness to palpation along the medial joint line.  The record notes the Veteran had left knee medial collateral ligament disruption and medial meniscal tears.  He also presented with a swollen, effused knee.  Subsequent July 2008 records show the Veteran had effusion in the left knee with full range of motion.  There was no erythema, warmth, or instability, though there was tenderness on palpation of the anterior and medial joint lines.  An August 2008 record notes a history of left knee anterior and medial meniscal tear.  

October 2008 (postservice) hospital records show the Veteran presented for left knee MRIs (which found a severe tear of the medial meniscus that extended into the body and posterior horn).  There was moderate knee joint effusion, with reported medial knee pain.  November 2008 private records note pain with flexion and extension of the left knee.  Later that month, private records note a mild, boggy effusion in the left knee.  There was no fibular tenderness, though the medial joint line was tender.  There was no indication of any joint instability or range of motion testing.  The provider noted good sensory and pulse examinations distally, with some quadriceps atrophy.  A December 2008 (just prior to a meniscectomy) record notes the Veteran walked with an antalgic gait and had left knee effusion.  There was no notation of instability, and range of motion was not discussed.  

On December 9, 2008, the Veteran underwent left knee arthroscopy with a subtotal medial meniscectomy.  On postsurgical follow-up evaluation later that month, the Veteran had limited left knee motion after his subtotal meniscectomy, but still flexed to nearly 90 degrees and achieved full extension.  January 2009 records show a large effusion in the left knee with no tenderness, warmth, or redness.  Motion was better but stiff.  Later that month, the provider noted trace effusion at most, with healed surgical scars and full motion in the left knee.  There was quadriceps atrophy, but some improvement was seen.  Sensory and pulse examinations were good.  

On October 2009 VA examination, the Veteran said he was studying a full time student.  He reported constant left knee pain that varied in intensity depending on physical activity.  He said he took Tylenol with modest, temporary improvement.  He denied using any assistive devices, but said that walking up and down steps causes knee pain.  Nonetheless, he said he could perform his occupational responsibilities as a student and did not take additional pain medication.  He reported increased left knee pain when getting in or out of a car, and said he no longer ran at all.  He tried to minimize use of steps to avoid increased pain.  He reported flare-ups of left knee pain with cold weather.  He denied any locking, but said his left knee did buckle infrequently.  On examination, his gait was normal without assistive devices, and there was no effusion or tenderness to palpation in the left knee.  Range of motion testing showed left knee flexion from zero to 120 degrees with no change on repetition.  There was no demonstrable instability in the left knee.  Neurologic examination showed reflex were normal in the knees with no weakness or sensory impairment in either lower extremity.

On June 2010 VA examination, the Veteran reported pain, weakness, stiffness, swelling, and instability of the left knee.  He denied using any assistive devices.  He was a full time student at the time and his condition did not affect his education.  Activities of daily living were not impaired except he could no longer participate in sports.  He denied flare-ups.  He said he had a history of instability in the left knee and reported it would give way on a regular basis.  Active and passive range of motion tests showed left knee flexion to 90 degrees with full extension.  There was no effusion, crepitus, or drawer sign.  There was no additional limitation by pain, fatigue, weakness or lack of endurance after repetitive testing.  No instability of the knee was noted, and there was no evidence of bone neoplasm.  The Veteran had a slightly antalgic gait favoring his left knee.  

At the February 2011 hearing, the Veteran testified that he was very active prior to his surgery, but could no longer run and was in constant pain since.  He said his knees would give out a lot after standing for a period of time.  He also said that when it gets cold, his knee would become stiff.  He said he occasionally puts on a knee brace to help out with his pain.  He denied any flare-ups of left knee pain or symptoms, though he said he would often have flare-ups after his surgery.  He said his left knee disability had improved since the December 2008 surgery.  

Legal Criteria and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned, as provided by 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

As an initial matter, the Board notes that there is nothing in the evidence (outlined above) suggesting the  left knee disability has related ankylosis, tibia or fibula impairment, or genu recurvatum, so as to warrant ratings under Codes 5256, 5262, or 5263.  See 38 C.F.R. § 4.71a.  Accordingly, those Codes will not be addressed.

Prior to the Veteran's December 9, 2008 partial meniscectomy, inasmuch as the Veteran's left knee disability was shown to consist of a severe medial meniscal tear with pain, effusion, and quadriceps atrophy, the AOJ assigned a 20 percent rating under Code 5258, which is the only rating available under that Code.  Based on the records of the Veteran's December 2008 surgery and follow-up evaluations through January 2009, a November 2009 rating decision granted a temporary total rating for his left knee disability for convalescence from December 9, 2008 through January 31, 2009; the Veteran has not disagreed with that decision or the effective dates of the ratings assigned.  Therefore, that decision is final, and that period will not be further addressed.  From February 1, 2009, inasmuch as the surgery involved removal of the semilunar cartilage with continued pain, stiffness, and weakness, the AOJ assigned a 10 percent rating for the Veteran's postoperative left knee disability, under Code 5259 (10 percent is the only rating provided under that Code).  However, the left knee disability may alternatively or separately be rated under Codes 5003, 5257, 5260, or 5261 (depending on whether there is distinct impairment that is compensable under those Codes).  To warrant such ratings, the evidence must show that he has/had compensable limitation of flexion, extension (or arthritis with less than compensably limited, but painful motion), subluxation, or instability.  

Code 5257 provides for a 10 percent rating for recurrent subluxation or lateral instability, if slight; a 20 percent rating if moderate; and a maximum 30 percent rating if severe.  38 C.F.R. § 4.71a.  

Under Code 5260, a 10 percent rating is warranted for limitation of flexion to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a maximum 50 percent rating is warranted for extension limited to 45 degrees.  Under Code 5003, noncompensable limitation of flexion or extension may nonetheless warrant a 10 percent rating if it is painful and there is X-ray evidence of arthritis in the joint.  See 38 C.F.R. § 4.71a.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

At no time prior to his December 9, 2008 surgery was the Veteran shown to have compensable limitation of motion, arthritis with less than compensably limited, but painful motion, subluxation or instability.  The greatest limitation of flexion shown was to 135 degrees, and there is no evidence of any impairment of extension.  Even considering factors such as pain, effusion, and quadriceps atrophy, there is no indication of functional impairment approximating the degrees of motion limitation required for compensable ratings under Codes 5260 or 5261.  Moreover, there is no evidence of left knee arthritis in the record (and as noted, the Veteran has failed to report for further examinations).  Finally, despite the Veteran's reports of instability, there is no clinical evidence of either subluxation or instability prior to the Veteran's meniscectomy.  Consequently, an alternative or separate rating for the left knee disability is not warranted prior to December 9, 2008.

Since the termination of the temporary total rating for convalescence period, the Veteran is not shown to have had compensable limitation of motion, arthritis with painful but less than compensably limited motion, subluxation or instability.  Since the meniscectomy, the most severe limitation of flexion shown is to 90 degrees (on June 2010 examination) and no limitation of extension has been shown.  Even considering factors such as  pain, weakness, swelling, and stiffness compensable ratings under Codes 5260 and 5261 are not warranted; the Board notes that the findings reported were for active flexion, which reflects function remaining despite impairment from such symptoms.  Despite the Veteran's reports of his knee giving way, there is no clinical evidence of subluxation or instability.  Consequently, an alternate or separate rating under Code 5257 is also not warranted for his left knee disability at any time from February 1, 2009.

Accordingly, the Board finds that ratings for the left knee disability in excess of 20 percent, prior to December 9, 2008, and/or in excess of 10 percent, from February 1, 2009, are not warranted.  
 
Extraschedular Considerations

The Board has considered whether referral of this claim for consideration of an extraschedular increased rating is warranted.  Such referral is warranted when a case presents an exceptional or unusual disability picture (with related factors such as marked interference with employment or frequent periods of hospitalization) so as to render impractical the application of the regular schedular criteria.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether referral for extraschedular consideration is necessary.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, all symptoms and impairment shown are reflected in the criteria for the schedular ratings assigned, and the Veteran has failed to cooperate with VA attempts to have him re-examined to ascertain whether he has further symptoms or impairment not shown by the current record.  He has not alleged any symptoms or impairment of an exceptional or unusual nature.  Accordingly, referral for extraschedular consideration is not warranted.

The Board has also considered whether the record has reasonably raised the matter of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, there is no evidence or allegation suggesting the Veteran is not able to follow or obtain substantially gainful occupation as a result of his service-connected left knee disability.  He was a full-time college student in 2011, and nothing suggests his situation has since deteriorated.  Thus, the matter of entitlement to a TDIU rating is not reasonably raised by the record.

The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply.  The appeal in this matter must be denied.


ORDER

Ratings for the Veteran's left knee disability in excess of 20 percent prior to December 9, 2008 and/or in excess of 10 percent from February 1, 2009 are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


